OURTCF
                                                CtURr Cr

                                                                    v        s
                                                                                  i-"*1




Qr.fl nomberd causa oh o^tal &3nd                  4Ve inlTaily as well as
frp rulimA^er4Dnatprovide nuptial                          fvDM anyy

4v\a\                             Tn
 4

                                        s tn
vT&                                     of

                                                        . C\                      . an


                              -ftr an


     s. !\J. t.   !




                                               T-V i6                        le

                                                                                  ho


L.                                                                           LJ5l. .




                                                                                  XrA

                      T-V'5
                         er 4-he fefyiAvewerks c*£* Rule. 34.



          llorJ eeelfH rvu-4rial -tawmupk anJ rviDfeon hearings ovs
        VJu^fee, -ki pursue wvecril rgful and adiequfcle o.t-V'    fi
am d-VTnov crp rjoKce perhnx rirTWU        4Tl      d hasn




                   ordeved-to nrAec




                          4 irVve CcuHs 4\tq4 CR                  lqiU lecxc\
                          htA CO H-\i2 CcnWru 4o perjuru

        tt,                     ^^v                     pp              p
 5vfir\ci (WA^jpDr4€^4\ie4ranf£japfe(^
as ujeUa^-ih^ nar^Vr\al4Uci4erckdi as sudn                   ^^

           b         l          ^peUctk.TVocedure 'bo. ICOC6) ar\d cor\7lfye




                          a4nie art! c£>ae<d- co^f csP AA^e.



                                             coctA?nh4bbe.WJ
                                                             FIRST-CLASS MAIL
                                          neopostr
                                                                       PRSRT
                           RETURN
                           SERVICE
                                                                ZIP 762C-T
4th Court of Appeals
Criminai Justice Center
300 Dolorosa
San Antonio, Texas 78205
                                                        CO
                                              ■•   rv   O
                                         57
                                     ■